           Case 2:20-cv-00417-RAJ-MLP Document 69 Filed 03/01/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   WILD FISH CONSERVANCY, Plaintiff,

 9          v.                                            Case No. C20-417-RAJ-MLP

10   BARRY THOM, et al.,                                  ORDER

11                             Defendants, and

12      ALASKA TROLLERS
        ASSOCIATION,
13
                       Defendant-Intervenor.
14

15          The Court, having reviewed the Report and Recommendation of the Honorable Michelle
     L. Peterson, United States Magistrate Judge, any objections and responses thereto, and the
16
     remaining record, hereby finds and ORDERS as follows:
17          (1)    The Report and Recommendation is approved and adopted;

18          (2)    Plaintiff’s Motion for Preliminary Injunction (Dkt. #14) is DENIED; and
            (3)    The Clerk is directed to send copies of this Order to the parties.
19

20          DATED this 1st day of March, 2021.

21

22

23
                                                          A
                                                          The Honorable Richard A. Jones
                                                          United States District Judge


     ORDER - 1
